Citation Nr: 1429211	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  12-16 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Propriety of a reduction of rating for a lumbar spine disability from 40 percent to 10 percent.
 
2.  Entitlement to a rating in excess of 50 percent for major depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to April 1988. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from ratings decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

A June 2011 rating decision continued a 50 percent disability rating for major depressive disorder, denied the claim for a TDIU, and proposed to reduce a 40 percent rating for a lumbar spine disability to 10 percent.  An October 2011 rating decision reduced the rating for a lumbar spine disability from 40 percent to 10 percent, effective January 1, 2012. 

In July 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In January 2014, the Veteran submitted additional medical evidence with a waiver of initial RO consideration showing that his service-connected lumbar spine disability had increased in severity.  In light of that evidence, the issue of entitlement to rating in excess of 40 percent for degenerative disease of the lumbar spine has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.

The issues of entitlement to a higher rating for major depressive disorder and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The reduction in rating of a lumbar spine disability was implemented without full consideration of the requirements of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b).


CONCLUSION OF LAW

The October 2011 RO rating decision which reduced the Veteran's rating for lumbar spine disability from 40 percent to 10 percent, effective January 1, 2012, was not proper and the criteria for restoration of the 40 percent rating are met.  38 C.F.R. §§ 3.105(e), 3.344 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the AOJ erred in reducing his rating for a lumbar spine disability from 40 percent to 10 percent.  Specifically, he alleges that not only has his degenerative disc disease of the lumbar spine not improved but that it also has worsened. 

A disability rating cannot be reduced unless an improvement is shown to have occurred. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.105 (2013).  Moreover, prior to reducing a Veteran's rating, VA is required to comply with several general provisions applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. 

Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for a hearing is received within 30 days, benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2013).  Where there is no reduction in the amount of compensation payable to a beneficiary those provisions do not apply.  38 C.F.R. § 3.105(e) (2013); VAOPGCPREC 71-91 (1991), 57 Fed. Reg. 2316 (1992).

The RO issued an October 2011 rating decision reducing the Veteran's degenerative disc disease of the lumbar spine rating from 40 percent to 10 percent  disabling, effective January 1, 2012.  As a result of that rating action, the Veteran's combined total rating was reduced from 80 to 70 percent.  In light of that overall reduction, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable because the reduction in rating resulted in a reduction of compensation payments.  VAOPGCPREC 71-91 (1991), 57 Fed. Reg. 2316 (1992).  It appears from a review of the record that those regulatory provisions were met.  Prior to the issuance of the October 2011 rating reduction, the Veteran was notified of the contemplated action and reasons for which it was proposed in a June 2011 rating action and determination letter advising the Veteran of the proposed reduction.  He also was given the requisite 60 days to present evidence showing why the reduction was unwarranted and afforded the opportunity to testify at a pre-determination hearing.  38 C.F.R. § 3.105(e) (2013).  Accordingly, the Board finds that the RO adequately complied with the terms of 38 C.F.R. § 3.105(e) prior to implementing the proposed rating reduction.  Nevertheless, the Board's analysis does not end there as it must now consider whether other applicable provisions governing rating reductions were met in this case.

Other provisions regarding reduction include 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b), which provided greater protection to recipients of disability ratings that have continued for five years or more.  38 C.F.R. § 3.344(c) (2013).  Those provisions direct that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  Prior to reducing a long term disability rating, the RO must find:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly shows a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a),(b) (2013); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

In this case, the Veteran's 40 percent disability rating for a lumbar spine disability was in effect from August 24, 2006, until January 1, 2012, a period of more than five years.  Therefore, the provisions of 38 C.F.R. § 3.44(a) and 38 C.F.R. § 3.344(b) are applicable.  38 C.F.R. § 3.344(c) (2013).

The Board now turns to pertinent evidence of record, focusing on the information available to the RO at the time the reduction was effectuated.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  That evidence included a February 2011 back examination report, which showed muscle spasms were present and tenderness on examination of the lower back.  Spinal contour was preserved, though there was tenderness.  The examiner also revealed weakness of the lower spine.  Muscle tone was abnormal.  There was no ankylosis of the thoracolumbar spine.  Range of motion testing revealed findings of pain on flexion, extension and rotation, but was within normal limits.  The examiner noted that the Veteran's condition was active with findings of paraspinal muscle spasm, tenderness on percussion of the lower spine with lower extremities neurologic deficits.  The examiner stated that the Veteran's main disability involved the axial skeleton, in lower back pain.  With symptoms of lower extremities weakness, there was a great difficulty in performing any physical labor.  In addition, there were urinary symptoms.  The effect of the condition on the Veteran's usual occupation was remarkable limitation in performing physical labor and on daily activities in an inability to perform house chores which require some physical exertion.  In an addendum, the examiner noted that the Veteran's diagnosis was now degenerative disease of the lumbar spine with nerve root irritation (sciatic). 

While the single February 2011 examination shows that the Veteran had normal range of motion of the thoracolumbar spine at that time, the Board finds that the evidence of record at the time of the Veteran's rating reduction did not clearly demonstrate a material improvement in the overall severity of his service-connected lumbar spine disability.  In fact, additional secondary disabilities due to the spine disability involving the sciatic nerve were found.  Nor did that evidence show with reasonably certainty material improvement, that is his improvement in range of motion, could be maintained under the ordinary conditions of life.  On the contrary, the medical evidence weighs against that proposition.  In fact, daily activities of living and physical activities impact the severity of his disability.  38 C.F.R. § 3.344 (2013); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  In addition, the Veteran testified at his hearing that following the January 1, 2012, effective date of reduction in rating, he underwent back surgery in June 2012.  That lends credence to the argument that his condition had not improved.

Accordingly, the Board finds that, at the time of the October 2011 rating reduction, the reliance on a single February 2011 examination report fails to show with reasonable certainty that there had been a material improvement in the Veteran's degenerative disc disease of the lumbar spine that could be maintained under the ordinary conditions of life.  Accordingly, the Board concludes that the reduction of the Veteran's 40 percent disability rating was not proper and, thus, should be restored, effective January 1, 2012.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As the reduction of the disability rating for a lumbar spine disability from 40 percent to 10 percent was improper, a 40 percent rating for a lumbar spine disability is restored, effective January 1, 2012. 


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claims for a higher rating for major depressive disorder and for a TDIU.

The Veteran was last provided a VA examination in February 2011 to address the severity of major depressive disorder.  Although that examination is not overly stale, in light of the Veteran's testimony during the January 2014 Board hearing that his symptoms had increased in severity, a more contemporaneous examination is needed, with findings responsive to the applicable rating criteria.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to scheduling the above examination, all outstanding VA medical records dated from January 2009 to the present should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

During the January 2014 Board hearing, the Veteran testified that was unable to secure substantially gainful employment due to his service-connected lumbar spine and major depressive disorder.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record and is within the jurisdiction of the Board.  However, it is inextricably intertwined with the other pending claim that is being remanded and must also be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records dated from January 2009 to the present.

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of major depressive disorder.  The examiner must review the claims file and must note that review in the report.  Any necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms and the occupational and social impairment caused by the psychiatric disability.  The examiner also should provide a full multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's psychiatric symptoms, and an explanation of what the score means.  The examiner should also provide an assessment of the impact of the Veteran's psychiatric disability on his employability.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities (major depressive disorder, a lumbar spine disability, and bilateral lower extremity motor weakness), without consideration of any non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's is felt to be employable, the examiner should suggest the type of employment the Veteran would be capable of performing with his current service-connected disabilities, considering his current skills and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities.

3.  Then, readjudicate the claims, to include entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


